     Case 3:20-cv-00856-TWR-NLS Document 26 Filed 10/08/20 PageID.121 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10
11    LISA GOLDEN,                                       Case No.: 20-CV-856 TWR (NLS)
                                        Plaintiff,
12                                                       ORDER DENYING AS MOOT
      v.                                                 PLAINTIFF’S MOTION FOR
13
                                                         RECONSIDERATION AND FOR A
14    MARGARET MANN,
                                                         FINAL EXTENSION OF TIME TO
                                     Defendant.          FILE HER RESPONSE
15
16                                                       (ECF No. 25)
17
18         Presently before the Court is Plaintiff Lisa Golden’s Motion for Reconsideration of
19   the Court’s Denial of Lisa Golden’s Motion to Recuse Judge Dana Sabraw and for a Final
20   Extension of Time to File Her Response (“Mot.,” ECF No. 25). In light of the transfer of
21   this action to the undersigned, (see ECF No. 23), the Court DENIES AS MOOT Plaintiff’s
22   Motion to the extent it seeks reconsideration of the Honorable Dana M. Sabraw’s
23   September 3, 2020 Order Denying Plaintiff’s Motion to Recuse (ECF No. 18). As for
24   Plaintiff’s request for an extension of time, Plaintiff subsequently filed another request,
25   (see ECF No. 21), which Judge Sabraw granted. (See ECF No. 22.) The Court therefore
26   ///
27   ///
28   ///

                                                     1
                                                                              20-CV-856 TWR (NLS)
     Case 3:20-cv-00856-TWR-NLS Document 26 Filed 10/08/20 PageID.122 Page 2 of 2



 1   DENIES AS MOOT Plaintiff’s Motion to the extent it requests an extension of her
 2   opposition deadline.
 3         IT IS SO ORDERED.
 4
 5   Dated: October 8, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      20-CV-856 TWR (NLS)
